COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-282-CR

DAWN IGLESIAS                                                         APPELLANT

                                          V.

THE STATE OF TEXAS                                                          STATE


                                      ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      On June 1, 2010, Appellant Dawn Iglesias pleaded guilty to aggravated

assault and was sentenced to four years’ confinement. On the same day, the

trial court entered its Certification of Defendant’s Right of Appeal in accordance

with Rule 25.2(a)(2). Tex. R. App. P. 25.2(a)(2). The certification states that this

criminal case “is a plea-bargained case, and the defendant has NO right of

appeal” and that “the defendant has waived the right of appeal.” On June 24,

2010, Appellant filed a notice of appeal.            On July 13, 2010, we notified
      1
          See Tex. R. App. P. 47.4.
Appellant’s counsel that the certification indicating his client had no right to

appeal had been filed in this court and that this appeal could be dismissed unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. To date, we

have received no response showing any grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. See Tex. R.

App. P. 25.2(a)(2). The trial court’s certification denied permission to appeal, and

Appellant does not challenge a pretrial ruling on a written motion or the validity of

her waiver of the right to appeal such a motion. Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 27, 2010




                                         2